Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Independent claim 1, The prior art teaches a hand-held controller for detecting fingers, comprising:
a touch panel, configured for sensing a touched position on the touch panel, wherein a plurality of areas are defined on the touch panel;
a plurality of distance detection sensors, configured for detecting a plurality of distance measurement signals; and
a processor electrically connected to the touch panel and the distance detection sensors, is configured to:
calculate a plurality of distances values at a same direction between each of the distance detection sensors and the touched position;
determine a finger gesture information according to the plurality of distance measurement signals and the plurality of distance values at the same direction, the finger gesture information indicating which one of the areas on the touched panel is touched; and
transmit a finger gesture, based on the finger gesture information, to an external device to display a simulated finger gesture of an avatar in a simulated scenario, wherein the finger gesture indicates which one of a plurality of fingers touches the areas, and each of the areas is corresponding to each of the fingers.

	The same idea is embodied in the corresponding method of claim 8, the similar system of claim 15 and the corresponding media of claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625